This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-1393

                                 Kathryn Suzanne Neufeld,
                          f/k/a Kathryn Suzanne Hare, petitioner,
                                       Respondent,

                                            vs.

                                   Robert Russell Hare,
                                       Appellant.

                                   Filed June 13, 2016
                                        Affirmed
                                       Ross, Judge

                               Stearns County District Court
                                  File No. 73-FA-11-3209

Kathryn Suzanne Neufeld, Fergusons Cove, Nova Scotia (pro se respondent)

Frederic W. Knaak, Holstad & Knaak, PLC, St. Paul, Minnesota (for appellant)


         Considered and decided by Reyes, Presiding Judge; Ross, Judge; and Smith, Tracy,

Judge.

                         UNPUBLISHED OPINION

ROSS, Judge

         In this custody-modification appeal, Robert Hare challenges the district court’s

decision to grant his former wife, Kathryn Neufeld, sole legal and physical custody of their

teenage daughter, P.H. The district court modified the extant custody arrangement because
it determined that P.H. was endangered emotionally because of her isolation in her father’s

home and because she strongly preferred to live with her mother in Canada. We observe

that the circumstances did not compel the district court’s decision, but, in this close case,

we affirm because the district court’s discretion is broad and the court did not abuse that

discretion by finding that P.H. was emotionally endangered and that modification is in her

best interests.

                                          FACTS

       Robert Hare and Kathryn Neufeld’s marriage existed from 1988 to March 2012

when the district court granted Neufeld’s dissolution petition. The parties have four

children, and their youngest daughter, P.H., was 12 years old at the time. The district court

ordered joint physical custody of P.H., but Neufeld received sole legal custody.

       Neufeld wanted to move to Canada where she would remarry and be closer to

relatives. She spoke with P.H about accompanying her. P.H. did not desire to relocate but

preferred to remain in Minnesota near her friends. Neufeld deferred moving from the state

for about a year, but she ultimately decided to move to Halifax, Nova Scotia. P.H., then

14 years old, still did not want to move. The parties agreed that Hare would have sole

physical and legal custody.

       P.H. maintained frequent contact with Neufeld by email, Skype, Facebook, and

telephone. P.H. also visited her mother in Canada during school breaks, and she eventually

began to reconsider her decision to stay in Minnesota. She told her mother so on a trip

during a school break in February 2015. She soon told her father as well. P.H.’s older

sister, Rebecca, was present when P.H. told her father, and Rebecca and Hare argued.


                                             2
During the argument, Hare referred to Neufeld as “toxic,” “manipulative,” and “passive

aggressive.”

       In April 2015, Neufeld moved the district court to grant her sole physical and legal

custody of P.H. and authorize her move to Nova Scotia. The district court scheduled an

evidentiary hearing to assess whether the current circumstances met the statutory

requirement of “endangerment” to justify modifying the custody arrangement. It directed

the parties to identify a counselor who would meet with P.H. about her custodial

preference, but counseling never occurred because the parties could not agree on a

counselor. Hare appealed to this court, challenging the district court’s decision to hold the

evidentiary hearing. We dismissed the appeal because the appeal challenged a

nonappealable order. Hare petitioned unsuccessfully for supreme court review.

       At the evidentiary hearing, the parties presented evidence bearing on P.H.’s home

environment and her custodial preference. Rebecca Hare testified about the argument she

had with Hare when P.H. told him she wanted to move. P.H., then 15 years old, explained

her preference to the district court judge in an in-chambers discussion. During that

discussion, P.H. gave the judge a written essay explaining why she wanted to live with her

mother. The court later admitted the essay into evidence without objection.

       The district court found that P.H.’s “environment [in her father’s home] creates

significant emotional and developmental endangerment.” It based this finding on its view

that Hare is too rigid in disagreements and on P.H.’s perception of isolation with her father,

which she believes has stunted her ability to engage with adults. The district court granted

Neufeld’s motion to modify, giving her sole legal and physical custody. Hare asked the


                                              3
court to stay the modification pending his appeal, and the district court denied the request.

Hare challenged that denial by petitioning for a writ of prohibition, which this court denied.

Hare now appeals the custody order.

                                      DECISION

       This is a close case, but ultimately, we yield to the significant discretion that we

afford the district court in custody cases. The district court has broad discretion to provide

for the custody of the parties’ children. Rutten v. Rutten, 347 N.W.2d 47, 50 (Minn. 1984).

Our review of a custody modification order is limited to considering whether the district

court abused its discretion by misapplying the law or by making unsupported findings.

Goldman v. Greenwood, 748 N.W.2d 279, 284 (Minn. 2008). The district court’s findings

of fact will be sustained unless they are clearly erroneous. Id. A fact-finding is clearly

erroneous only when it leaves the court on appeal with a “definite and firm conviction that

a mistake has been made.” Id. (quotation omitted). We defer to the district court’s

opportunity to evaluate witness credibility. Id.

       Hare raises three primary issues on appeal. He first argues that the district court

abused its discretion by finding that Neufeld presented a prima facie case of endangerment

and granting an evidentiary hearing. He next argues that the district court clearly erred by

finding that P.H. was endangered and failed to sufficiently consider her best interests. And

he argues that the district court erred by accepting P.H.’s essay during the in-chambers

interview. We address each issue in turn.




                                              4
                                             I

       Hare argues that the district court abused its discretion by granting an evidentiary

hearing. The district court must conduct an evidentiary hearing when the party seeking to

modify custody makes a prima facie case that the child is endangered. Id.; Minn. Stat.

§ 518.18(d) (2014). To establish an endangerment-based prima facie case, the movant must

show four things: (1) a change of circumstances; (2) modification is necessary to serve the

child’s best interests; (3) the child’s present environment endangers her physical or

emotional health or her emotional development; and (4) the benefits of modification

outweigh any detriments to the child. Goldman, 748 N.W.2d at 284. The moving party

submits an affidavit setting forth modification-supporting facts, which the district court

must accept as true. Geibe v. Geibe, 571 N.W.2d 774, 777 (Minn. App. 1997). The facts

must not be conclusory. Szarzynski v. Szarzynski, 732 N.W.2d 285, 292 (Minn. App. 2007).

The nonmoving party may file opposing affidavits. See id. Whether the district court

properly credited a moving party’s affidavit is a question of law we review de novo. Boland

v. Murtha, 800 N.W.2d 179, 185 (Minn. App. 2011). But we review for an abuse of

discretion the district court’s determination of whether a prima facie case for modification

was made. Id.

       Hare builds his assertion that the district court erred by granting an evidentiary

hearing on four arguments. The arguments are not compelling.

       He first argues that the language in Minnesota Statutes section 518.18(c) (2014),

which states that the district court may modify a custody order if it has “reason to believe

that the child’s present environment may endanger the child’s physical or emotional health


                                             5
or impair the child’s emotional development,” requires the moving party to present more

than a prima facie case of endangerment. Hare does not include relevant legal authority for

this proposition. And caselaw refutes it, demonstrating that only a prima facie showing of

endangerment is necessary. See, e.g., Goldman, 748 N.W.2d at 284.

       Hare next argues that Neufeld failed to offer specific evidence of endangerment in

her affidavit. But Neufeld swore in her affidavit that P.H.’s preference regarding her

custodial parent had changed. And a teenager’s preference may be taken into account when

determining emotional endangerment. Geibe, 571 N.W.2d at 778 (“Preferences may

provide sufficient evidence for a district court, in its discretion, to order an evidentiary

hearing.”). Neufeld also swore that P.H. informed her that she lived in an “unstable and

chaotic environment” with her father. And her motion included the affidavit of P.H.’s older

sister Rebecca, recounting Hare’s disparaging comments about Neufeld during Rebecca’s

argument with him after P.H. announced that she wished to live with her mother. These

facts barely constitute specific evidence of endangerment sufficient to warrant a hearing.

       Hare implies that Neufeld’s claim of endangerment was unsupported because she

never visited with P.H. in Minnesota. The statute does not on its face require a modification

petitioner to have developed first-hand knowledge of the allegedly endangering

circumstances in the other party’s home, and, as a practical matter, we do not see how it

could. A child may be endangered—and the noncustodial parent may learn of it and raise

a concern about it—regardless of whether that parent learned of the problematic

circumstances directly or indirectly.




                                             6
       Hare argues last that the district court “admit[ted] in its order that the balance of

harms prong ha[d] not been met.” The argument is not supported by the record. In the

section of the district court’s order entitled “Balance of The Harm,” the court found that

“[Neufeld’s] supporting affidavits establish that modification of custody, and the relocation

to a new school setting in Nova Scotia, may be more beneficial for [P.H.] than the status

quo.” Hare has not identified (and we have not found) any statement by the district court

indicating that the balance-of-harms element of the prima facie case was not satisfied.

       Because Hare has not established that the district court erred by granting the

evidentiary hearing, we turn to his next issue on appeal.

                                             II

       Hare challenges the district court’s findings that P.H. was emotionally endangered

and that custody modification is in her best interests. Although Hare’s argument points out

the thin nature of the evidence, we cannot substitute our judgment for the district court’s

and must affirm based on our deferential standard of review.

The Endangerment Determination

       Hare argues that the district court clearly erred by finding that P.H. was endangered.

To meet the endangerment element, the moving party must show a significant risk to the

child’s physical or emotional health or emotional development. Ross v. Ross, 477 N.W.2d

753, 755 (Minn. App. 1991). The endangerment also must have had an “actual adverse

effect on the child.” In re Weber, 653 N.W.2d 804, 811 (Minn. App. 2002). A teenager’s

custodial preference is relevant to the endangerment determination, but preference alone is

insufficient evidence of endangerment. Id.


                                             7
       The district court found that P.H.’s current environment posed a significant threat

to her emotional health and development. Hare reasonably argues that there is little

evidence supporting the finding. The record suggests that the district court’s analysis may

have overstated the actual harm to P.H.         In determining that P.H. was emotionally

endangered, the district court cited her isolation in her father’s home and her fear of his

confrontational behavior. But at least in part, the district court relied on the contention that

existed between Neufeld and Hare at the time of their dissolution and on Neufeld’s

speculation that P.H. may have been experiencing the same inflexibility in her relationship

with Hare that Neufeld allegedly experienced during the marriage. The isolation finding

appears to be based on testimony that P.H. often had to spend time after school with a

friend’s family or at the library because of her father’s work schedule. The court further

found that P.H.’s current situation has stunted her ability to “talk to adults.” It credited

testimony from her sister and friend’s mother that she has become more withdrawn since

her mother moved to Canada and that she seemed less happy during the previous year. A

teenager’s emotional difficulty with the departure of one of her parents to another country,

however, is not particularly surprising or apparently attributable to conditions in her current

home. The court concluded that the statements Hare made about Neufeld during the

argument with Rebecca would have been “emotionally harmful to any child,” but aside

from double hearsay, the record does not indicate that Hare regularly made those comments

or that he knew that P.H., who had left the room, could hear them. Although all these

considerations are relevant, the actual harm does not appear to have been exceptional.




                                               8
       Despite the dearth of particularly compelling evidence of actual harm, we respect

the deferential standard of review and are not convinced that the district court clearly erred

in this instance. We reach this conclusion because of P.H.’s very strong preference to live

with her mother, which the district court found “sufficiently reasoned and independent.”

We have reviewed P.H.’s essay, which reveals an apparently increasing distance between

daughter and father and an apparent longing for the relationship with her mother. We

understand that P.H.’s discussion with the district court served to emphasize these things.

Although the term “endangered” in other settings might suggest a more hazardous

environment than P.H. experienced living with her father, we are bound by our caselaw,

which shows that the emotional endangerment that results from placing a teenager with a

particular parent against her wishes need not be especially severe to meet the statute. In

Ross v. Ross, for example, we held that an older teenager’s parental choice was an

“overwhelming consideration” regarding custody. 477 N.W.2d at 756. The consideration

is pragmatic and stems from concerns about the “dubious practicality” of compelling a

teenager to live with a parent against her wishes and the consequent psychological damage

of having her significant preference ignored. Geibe, 571 N.W.2d at 778. Our caselaw

therefore informs us that a teenager’s independent, strong, and reasoned preference affords

the district court wide discretion for finding emotional endangerment.

       Hare maintains that the district court clearly erred by finding that P.H.’s preference

was not the product of undue influence. We see some support for Hare’s argument in the

record. For example, P.H.’s essay indicates that she wrote it “to [p]ersuade” the district

court in its custody decision, and it reveals, “This is an essay my step-father . . . suggested


                                              9
I should create.” But the district court, which as fact-finder is in the best position to weigh

the evidence and assess witness credibility, rejected the argument that P.H.’s preference

had been manipulated, citing her testimony that she told her mother about it “out of the

blue one day” and that it “definitely caught her by surprise.” The finding is supported by

the record and is not clearly erroneous.

       Hare relatedly argues that P.H.’s stated preference is suspect because P.H. did not

attend counseling before the hearing despite the district court’s counseling directive. But

the district court knew of and considered its directive and the parties’ failure to find a

counselor that both parents would agree to. Hare does not show that he was prejudiced by

the lack of counseling, and so even if the failure to require counseling was error (and we

have no basis to conclude that it was) our rules direct us to ignore errors that did not affect

the outcome. Minn. R. Civ. P. 61.

       The district court faced a difficult and close question. In making its endangerment

finding, it had to attempt to predict the emotional harm P.H. would suffer if she were

compelled to stay with her father against her very strong and reasoned preference against

it. Even if we might have come to a different conclusion, it is not our prerogative to reweigh

the evidence. Grant v. Malkerson Sales, Inc., 259 Minn. 419, 425–26, 108 N.W.2d 347,

351 (1961). We review only for clear error and an abuse of discretion—not to see whether

we would reach the same result had we been the fact-finder. Id. We therefore affirm the

endangerment determination, albeit on a thin margin.




                                              10
The Best-Interests Determination

       Hare challenges the district court’s application of the 12 best-interests factors in

Minnesota Statutes section 518.17, subdivision 1 (Supp. 2015). In making its best-interests

determination, the district court “must consider and evaluate all relevant factors” and “must

make detailed findings on each of the factors . . . based on the evidence presented and

explain how each factor led to its conclusions and to the determination of custody.” Minn.

Stat. § 518.17, subd. 1(a), (b)(1). One factor may not be used to the exclusion of others.

Id., subd. 1(b)(1). The district court’s ultimate best-interests determination is reviewed for

abuse of discretion. Vangsness v. Vangsness, 607 N.W.2d 468, 475 (Minn. App. 2000).

But in instances where it was unclear whether the district court considered all relevant

factors, we have remanded for additional findings. See, e.g., Rogge v. Rogge, 509 N.W.2d

163, 165 (Minn. App. 1993), review denied (Minn. Jan. 28, 1994).

       Hare argues that the district court failed to make adequate findings on nearly every

statutory factor and abused its discretion in its overall determination that modification was

in P.H.’s best interests. We are not convinced by the argument. The district court’s rationale

reveals plainly that it was attempting to forge a result that most closely fit P.H.’s best

interests. We have reviewed each of Hare’s allegations and the record, and we conclude

that the district court properly considered the relevant factors. Each allegedly erroneous

best-interests finding is either supported by the record, is a credibility determination that

we will not second-guess, or is not prejudicial. Hare directs us to no relevant evidence

overlooked by the district court. The court’s order and record demonstrate instead that the

district court made sufficient findings on the relevant factors and carefully considered the


                                             11
evidence. We therefore cannot say that the district court clearly erred in any of its fact-

findings or abused its discretion in its ultimate determination that the custody modification

is in P.H.’s best interests.

                                             III

       Hare challenges the district court’s acceptance of P.H.’s essay during the in-

chambers interview because he was not given prior notice of the document and because it

was allegedly influenced by Neufeld. But we do not consider the argument because it was

not preserved for appeal by proper objection. Hare had the opportunity to object to the

essay when it was offered into evidence after the district court judge’s in-chambers

discussion with P.H. Hare, represented by counsel, chose not to object. The failure to

object during the evidentiary hearing bars his present challenge. See Minn. R. Evid.

103(a)(1) (stating the general requirement of timely objection or motion to strike to

preserve an evidentiary issue for review); see also Thiele v. Stich, 425 N.W.2d 580, 582

(Minn. 1988) (concluding that issues not argued to and considered by the district court are

waived). We cannot reverse on the basis of the argument.

       We observe that even if the issue were preserved, we would not reverse. The record

does not show that the district court relied on the essay. The judge wisely told P.H. that,

although he would read her essay, he wanted to learn her reasons to live with her mother

directly from her. The district court’s order does not mention the essay. Hare has not shown

any prejudice by the lack of notice.

       Affirmed.




                                             12